Citation Nr: 0930124	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-25 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for headaches

3.  Entitlement to service connection for left leg 
spasticity.  

4.  Entitlement to service connection for left arm 
spasticity.  

5.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD) currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in April 2009.  

The Veteran submitted additional evidence at the time of his 
Travel Board hearing.  He submitted a waiver of consideration 
by the agency of original jurisdiction (AOJ) and as such he 
is not prejudiced by the Board's adjudication of the issues 
decided herein. 

The issues of entitlement to service connection for tinnitus 
and entitlement to an increased rating for PTSD being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran has headaches that at least as likely as not 
have been aggravated by his service-connected PTSD.

2.  The Veteran has left leg spasticity that at least as 
likely as not has been aggravated by his service-connected 
PTSD.

3. The Veteran has left arm spasticity that at least as 
likely as not has been aggravated by his service-connected 
PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for 
headaches on the basis of aggravation have been satisfied.  
38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. § 3.310 
(2006); 38 C.F.R. § 3.310 (2008).

2.  The criteria for an award of service connection for left 
leg spasticity on the basis of aggravation have been 
satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. § 3.310 (2008).

3.  The criteria for an award of service connection for left 
arm spasticity on the basis of aggravation have been 
satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

It appears in this case that the records on file are 
sufficient to resolve the issues of entitlement to service 
connection for left leg and arm spasticity and headaches in 
the Veteran's favor, and any defect regarding VCAA notice or 
assistance must be considered harmless given the favorable 
action taken herein below.

II.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a Veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The regulations also provide that service connection is 
warranted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2006 & 2008).  This includes any increase in 
disability that is proximately due to or the result of a 
service-connected disease of injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Although VA has indicated that 
the purpose of the regulation change was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amount 
to a substantive change in the regulation.  Given what may be 
substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which favors the claimant.

A.  Left Leg and Arm Spasticity

The Veteran is seeking entitlement to service connection for 
a left leg and left arm disability as secondary to his 
service-connected PTSD.  

Private treatment reports from D. Samson, M.D., indicate that 
the Veteran suffered a large right frontoparietal 
arteriovenous (AV) malformation in July 1986.

The Veteran was afforded a VA neurological examination in 
April 2006.  He indicated that he had increased left upper 
and lower spasms when he had a brain AV malformation 
repaired.  He said he also had a stroke with left-sided 
weakness and left leg spasticity that increases when he is in 
crowded places or when he is driving.  He indicated that the 
spasticity also increases when he gets anxious.  The examiner 
concluded that the Veteran's left-sided spasticity was more 
likely than not secondary to AV malformation resection in 
19[8]5 but the symptoms of spasticity worsened when the 
Veteran got anxious or was in crowded places or driving.  He 
opined that the Veteran's symptoms were less likely than not 
secondary to his PTSD.  

Also associated with the claims file is a letter from Dr. 
Samson dated in August 2006.  Dr. Samson indicated that the 
Veteran's underlying motor weakness of the left arm and leg 
are secondary to the removal of his AV malformation.  
However, he said that VA's policy allows for service 
connection for a disease or injury which resulted from a 
service-connected disability or was aggravated thereby.  He 
said that aggravation describes the Veteran's situation 
exactly in that the Veteran has left-sided hemiparesis which 
is significantly aggravated by his service-connected PTSD.  
He concluded that it was his medical opinion that the 
enhanced degree of spasticity which caused the Veteran's left 
arm and leg to contract when he suffered anxiety was more 
likely than not secondary to his service-connected PTSD and 
less likely than not secondary to the Veteran's AV 
malformation resection in 1985.  

The Veteran submitted a letter from his treating psychiatrist 
at VA dated in April 2009.  The psychiatrist indicated that 
the Veteran's medical history included a history of multiple 
strokes in 1985 during repair of a cerebral AV aneurysm 
resulting in spastic hemiparesis of the left upper and lower 
extremities.  She said the Veteran's PTSD symptoms were 
exacerbated by the September 11, 2001, attack[s] and since 
then his tolerance for pain and problems with spasticity had 
worsened related to an increase in anxiety and chronic PTSD 
symptoms and the pain in turn causes his depression and PTSD 
symptoms to get worse.  She noted that the Veteran also 
developed difficulty driving due to anxiety or panic attacks 
on the road which then caused his arm to become spastic 
risking an accident.  

Having reviewed the complete record, particularly the medical 
opinions discussed above, the Board concludes the evidence is 
at least in equipoise as to whether the Veteran's left leg 
and arm spasticity have been permanently aggravated by his 
service-connected disability.  See Allen, supra.  As noted, 
the April 2006 VA examiner concluded that the Veteran's left-
sided spasticity was more likely than not secondary to AV 
malformation resection in 19[8]5 and he opined that the 
Veteran's symptoms [of spasticity] were less likely than not 
secondary to his PTSD.  However, he also noted that the 
symptoms of spasticity worsened when the Veteran got anxious 
or was in crowded places or driving.  Dr. Samson indicated 
that aggravation describes the Veteran's situation exactly in 
that the Veteran has left-sided hemiparesis which is 
significantly aggravated by his service-connected PTSD.  He 
concluded that it was his medical opinion that the enhanced 
degree of spasticity which caused the Veteran's left arm and 
leg to contract when he suffered anxiety was more likely than 
not secondary to his service-connected PTSD and less likely 
than not secondary to his AV malformation resection in 1985.  
Accordingly, the Board finds that there is at least an 
approximate balance of positive and negative evidence as to 
the relationship between his left leg and arm spasticity and 
his service-connected PTSD.  Thus, the Board, with resolution 
of reasonable doubt in the Veteran's favor, will grant 
service connection for spasticity of the left leg and arm due 
to aggravation by service-connected PTSD.  See Allen, supra.

B.  Headaches

The Veteran is seeking entitlement to service connection for 
headaches as secondary to his service-connected PTSD.  

Private treatment reports from Dr. Samson indicate that the 
Veteran suffered a large right frontoparietal AV malformation 
in July 1986.

As noted, the Veteran was afforded a VA neurological 
examination in April 2006.  He reported throbbing pain in the 
temple and eye area which was relieved with Naproxen.  He 
said the headaches come on at least four times per week and 
usually last from a day to two days.  He indicated that he 
was very light and sound sensitive with some associated 
nausea.  The examiner concluded that the Veteran's headaches 
were more likely than not secondary to AV malformation 
resection in 19[8]5 and that the headaches were less likely 
than not secondary to his PTSD.  

The Veteran, however, also submitted the letter from his 
treating psychiatrist at VA dated in April 2009.  The 
psychiatrist indicated that the Veteran's medical problems 
included vascular headaches.  She said the Veteran's PTSD 
symptoms were exacerbated by the September 11, 2001, 
attack[s] and since then his tolerance for pain and problems 
with spasticity had worsened related to an increase in 
anxiety and depression.  She concluded that the Veteran's 
headaches were aggravated by his chronic PTSD symptoms and 
the pain in turn caused his depression and PTSD symptoms to 
get worse.  

Having reviewed the complete record, particularly the medical 
opinions discussed above, the Board concludes the evidence is 
at least in equipoise as to whether the Veteran's headaches 
have been permanently aggravated by his service-connected 
disability.  See Allen, supra.  As noted, the April 2006 VA 
examiner concluded that the Veteran's headaches were more 
likely than not secondary to AV malformation resection in 
19[8]5 and that the headaches were less likely than not 
secondary to his PTSD.  However, the Veteran's treating 
psychiatrist at VA indicated that the Veteran's tolerance for 
pain had worsened and she opined that the Veteran's headaches 
were aggravated by his chronic PTSD symptoms.  Accordingly, 
the Board finds that there is at least an approximate balance 
of positive and negative evidence as to the relationship 
between his headaches and his service-connected PTSD.  Thus, 
the Board, with resolution of reasonable doubt in the 
Veteran's favor, will grant service connection for headaches 
due to aggravation by service-connected PTSD.  See Allen, 
supra.


ORDER

Entitlement to service connection for headaches is granted.

Entitlement to service connection for left leg spasticity is 
granted.  

Entitlement to service connection for left arm spasticity is 
granted.  


REMAND

After a thorough review of the claims file the Board has 
determined that a remand is necessary with regard to the 
issues of entitlement to service connection for tinnitus and 
for entitlement to an increased rating for PTSD.  

Following a June 2008 supplemental statement of the case 
(SSOC) the Veteran underwent two VA examinations in September 
2008, one of which was specifically to determine the current 
severity of his service-connected PTSD.  The RO did not issue 
a SSOC on the PTSD claim following the September 2008 VA 
examinations.  Applicable VA regulations require that 
pertinent evidence must be referred to the AOJ for review and 
preparation of a SSOC unless this procedural right is waived 
in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 
(2008).  Although the Veteran submitted additional evidence 
at his Travel Board hearing and a waiver for that evidence, 
the language in that waiver specifically limits it to 
evidence submitted by the Veteran.  Thus, this statement 
cannot be construed as a waiver of AOJ review of the findings 
of the VA examiners.  Thus, the Board must remand the issues 
of entitlement to service connection for tinnitus and for 
entitlement to an increased rating for PTSD so that the RO 
may review this evidence and, if the claims remain denied, 
include such evidence in a SSOC.  Id.

Additionally, with regard to the issue of entitlement to 
service connection for tinnitus, the Veteran has not received 
proper VCAA notice.  The Board notes that the VCAA, and its 
implementing regulations, require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits as well as specific notice 
regarding information or evidence required to substantiate a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159 to provide adequate notice).  The Court 
has strictly interpreted the requirements to provide the 
required notice and the duty to assist in the development of 
a claim and has vacated many Board decisions where the notice 
provided did not meet the standards enunciated by the Court 
in Quartuccio and in keeping with the regulations found at 
38 C.F.R. § 3.159.

The VCAA notice in this case is inadequate.  The RO issued 
several letters in this case.  However, the only letter which 
included the elements necessary to establish service 
connection on a direct basis was dated in November 2005 and 
referred to compensation for hearing loss as the relevant 
issue; tinnitus was not specifically included as an issue.  
Consequently, the Veteran should be provided with proper VCAA 
notice with regard to the issue of entitlement to service 
connection for tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 and Supp. 
2007) are fully complied with and 
satisfied in accordance with 38 
C.F.R. § 3.159 (2008).  (The Veteran 
was provided a VCAA letter in 
November 2005 but it only referenced 
compensation for hearing loss.)  The 
Veteran should be specifically told 
of the information or evidence he 
should submit, and of the 
information or evidence that VA will 
yet obtain with respect to his claim 
for service connection for tinnitus.  
38 U.S.C.A. § 5103(a) (West 2002 and 
Supp. 2007).  The Veteran should be 
informed of the elements necessary 
to substantiate a claim for service 
connection for tinnitus.  

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues remaining on 
appeal.  If any benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


